Citation Nr: 1202372	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-27 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and if so whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with depression, alcohol dependence, depressive disorder, and insomnia.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The merits of the claim for service connection for an acquired psychiatric disorder, to include PTSD, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed July 1994 and April 2003 rating decisions, the RO previously considered and denied service connection for a psychiatric condition and major depressive disorder.  It was originally held that the Veteran did not have a current psychiatric diagnosis, nor was a psychiatric diagnosis shown during service.  Later it was held new and material evidence to reopen the claim had not been received.

2.  The evidence associated with the claims file since the April 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The July 1994 and April 2003 rating decisions that denied service connection for an acquired psychiatric disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the April 2003 determination is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Accordingly, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Law and Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  Specifically, he asserts that he has a current psychiatric condition, to include PTSD, that originated during or is a result of his active military service.  

The Board observes that the Veteran's claims for service connection for psychiatric problems and major depressive disorder were previously considered and denied by the RO in rating decisions dated in July 1994 and April 2003.  The Veteran did not appeal those determinations.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, was most recently denied in an April 2003 rating decision.  The evidence of record at the time of that decision included the Veteran's service records, post service VA treatment records and records from Camp Pendleton, January 1994 VA mental disorders and general medical examinations and reports, and lay statements.  In the April 2003 decision, the RO noted that service connection for a psychiatric condition was previously denied because there was no evidence of an acquired psychiatric condition during active service and no psychiatric conditions were identified upon VA examination.  The April 2003 decision stated that the evidence of record at that time showed new reports of depression in May 2002, however, upon psychiatric evaluation in June 2002, there was no clinical diagnosis of depression.  Accordingly, the RO held that the additional May and June 2002 treatment records were not material because they were essentially duplicative of evidence previously received which did not support a finding of a current psychiatric diagnosis.  Therefore, the RO denied the claim because a psychiatric disorder did not occur during service and there was no current psychiatric diagnosis.  

The evidence received subsequent to the April 2003 rating decision includes: a May 2008 stressor statement from the Veteran; post service private treatment records; updated post service VA treatment records from the Vista Community Based Outpatient Clinic, Camp Pendleton, the San Diego Healthcare System, and the San Marcos Vet Center; a June 2010 VA PTSD examination and report; a June 2010 statement from R.O., the Veteran's Readjustment Counseling Therapist; an April 2010 Deferred rating decision documenting corroboration of the Veteran's claimed stressor during service, and; additional lay statements and testimony from the Veteran.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  

In August 2006, Vet Center treatment records of the Veteran's Counseling Therapist, R.O. M.A., L.M.S.T., show a diagnosis of PTSD, moderate in degree, diagnosed accordance with DSM-IV criteria for Posttraumatic Stress Disorder.  It was noted that the Veteran was also assessed for anxiety and depression, and while he had symptoms of both, such symptoms were not sufficient to warrant a diagnosis of either disorder.  

In January 2007, a VA treatment note reveals diagnoses of depression and insomnia which were opined to be related to the Veteran's diagnosis of alcohol dependence.  

In February 2007, a VA treatment note shows a current diagnosis of chronic PTSD without use of prescription medication, the option of which was discussed.  

A March 2007 VA Persian Gulf Registry examination indicated that the Veteran appeared depressed.  It was noted that he had seen a psychiatrist for PTSD, however, he refused the recommended medicinal treatment.  The Veteran endorsed occasional flashbacks of military experiences.  While there were no signs of acute decompensation, the examiner stated that there may have been psychosomatic components from history and examination.  

An April 2010 Deferred rating decision shows that the Veteran's claimed stressor of receiving a SCUD missile attack at Port Jubayl around February 1991 during the Persian Gulf War was corroborated.

In June 2010, a statement was received from R.O., M.A., L.M.S.T., the Veteran's Readjustment Counseling Therapist which stated that upon evaluation, the Veteran was found to have practically all PTSD symptoms which were verified with psychological testing in accordance with the DSM-IV.  R.O. also stated that he suffered a combat-related stressor during military service.  R.O. noted that the Veteran's case had been reviewed and supervised by doctorate level clinicians throughout the course of his treatment at the Vet center and he opined that without reservation, the Veteran does suffer from PTSD which is more than likely a direct result of his military service and combat exposure therein.  

Also in June 2010, the Veteran was afforded a VA PTSD examination.  Following an interview and psychological evaluation, the examiner, a psychiatrist, opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, nor did he have symptoms consistent with such diagnosis.  The diagnostic impression included alcohol dependence in remission with no other psychiatric diagnosis.

In October 2011, the Veteran provided testimony in support of his claim at a Travel Board Hearing before the undersigned Veterans Law Judge.  The Veteran testified that he had been diagnosed with a current psychiatric disorder, to include PTSD, which originated and was diagnosed during active service.  He stated that a psychiatric diagnosis during service is confirmed in mental health evaluations in his service treatment records shortly prior to his discharge in 1993.  However, he was unsure what the specific diagnosis was.  Regarding his service-related stressors, he testified they included a missile attack which was intercepted and landed 200 or 300 feet from his ship, and the deaths of some Marines who worked for him during his active service.  Specifically, he stated that he had to pick up one Marine who was shot in the head in Pasadena, another Marine was killed in a motorcycle accident, and another died in an accident in a swimming pool.  He stated that within a few years of his discharge, his VA medical provider referred him to a local Vet Center for a psychological evaluation.  He stated that it took a few years of living as a civilian for the psychiatric condition to fester to the point to where he was no longer able to suppress it which caused him to seek mental health treatment.  He reported current VA treatment for PTSD at his local Vet Center and the use of Trazodone to assist with sleep.  

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the evidence demonstrates that the Veteran may have a current psychiatric disorder, to include PTSD, that occurred during, is a continuation of psychiatric symptoms noted in 1981, or is otherwise a result of his military service.  The Veteran has provided competent evidence regarding his psychiatric symptoms during and after service, and as previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted. 


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran's service treatment records reveal a January 1981 psychiatric diagnostic impression of marital maladjustment, and in April 1981, psychiatric diagnostic impressions included marital maladjustment with spousal abuse and compulsive personality with explosive features.  

Post service VA treatment records reveal additional psychiatric diagnoses of insomnia, alcohol dependence, depression, and potentially PTSD which may possibly be related to or a result of his military service.  Regarding a current diagnosis of PTSD, VA regulations provide that such diagnosis must be rendered by a licensed psychiatrist or psychologist.  In this case, however, it appears that the Veteran was diagnosed with PTSD in August 2006 by his Vet Center Readjustment Therapist who apparently is neither a psychiatrist or psychologist.  Although that therapist provided a statement in June 2010 indicating that the Veteran's case had been reviewed and supervised by doctorate level clinicians throughout the course of his treatment there, there is no indication or corroboration of this assertion in the associated Vet Center treatment records.  Similarly, although post-service VA treatment records show a diagnosis of PTSD by VA medical doctors, such diagnoses appear to be based upon the Veteran's self-reports of a diagnosis of PTSD or upon the inadequate August 2006 diagnosis by the Veteran's Vet Center therapist.  

Although the Veteran was afforded a VA PTSD examination in June 2010 with a licensed psychiatrist to determine whether he had a current diagnosis of PTSD, the Board finds that the June 2010 VA examination and opinion are inadequate under current criteria.  Specifically, although the June 2010 VA examiner indicated that claims folder was reviewed prior to rendering an opinion concerning PTSD, in formulating an opinion indicating that the Veteran did not satisfy the criteria for a diagnosis of PTSD as a result of military service, to include his corroborated in-service stressor, the examiner cited several inaccurate facts and neglected to discuss several relevant facts, including the diagnostic impressions noted in Veteran's service treatment records.  Specifically, in rendering the aforementioned opinion, the examiner either did not review or simply neglected to discuss the psychiatric diagnostic impressions during the Veteran's military service.  In addition, the examiner inaccurately stated that the Veteran had no prior history of psychiatric illness, physical aggressiveness, or suicidal ideation.  The examiner also inaccurately stated that he Veteran did not have any pre-trauma risk factors despite the Veterans reports of such factors as noted upon his Vet Center intake mental health evaluation in May 2006.  Significantly, Dr. K.M.B.'s February 2009 opinion suggesting that the Veteran suffers from symptoms of PTSD, likely as a result of his military service, was not addressed or discussed.  In addition, the examiner stated that the Veteran's symptoms were not severe enough to require continuous medication, nor were they severe enough to interfere with occupational or social functioning.  However, as noted above, the evidence indicates that psychotropic medications were recommended during the pendency of the claim on appeal, however, the Veteran declined the use of medication for psychiatric treatment.  

Moreover, since the June 2010 VA PTSD examination, a June 2010 statement and opinion was received from the Veteran's readjustment therapist, which suggests that the Veteran does suffer from current symptoms of PTSD as a result of his military service.  Accordingly, this evidence was not considered or discussed by the June 2010 VA examiner in formulating an opinion.  

Finally, as previously stated, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the June 2010 VA examiner opined that the Veteran did not have any current psychiatric disorders with the exception of alcohol dependence in remission, the examiner was not requested, nor did he provide, any discussion or opinion concerning the Veteran's current psychiatric diagnoses of depressive disorder or insomnia which were noted as active problems during the pendency of this claim. 

Accordingly, the Board finds the June 2010 VA opinion to be inadequate and an examination and opinion is necessary for a determination as to whether the Veteran has a current psychiatric condition, to include PTSD, that originated during service or is otherwise related to any incident of his military service to include his corroborated in-service stressor.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, prior to arranging for the VA examination, the RO/AMC should obtain any outstanding records of VA psychiatric evaluation or treatment, along with any other outstanding records of post-service psychiatric treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric condition since his August 1993 discharge from service.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

In addition, request VA treatment records, to include all inpatient and outpatient psychiatric treatment records, from Camp Pendleton dating since April 2007, the VA San Diego Healthcare System dating from March 2009 to March 2010 and since May 2010, and from the San Marcos Vet Center dating since January 2008.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After the above development has been completed to the extent possible, schedule the Veteran for VA psychiatric examination by psychiatrist or psychologist to determine if he currently has PTSD or other psychiatric disorder and whether any psychiatric disorder diagnosed is reasonably related to service, to include the corroborated stressor of an intercepted missile landing within close proximity of the Veteran's location.  The examiner should review the Veteran's claims file, including the service treatment records and all pertinent records of post-service psychiatric treatment or evaluation for PTSD or other psychiatric disorders, to include the June 2010 VA PTSD examination report, the June 2010 statement from R.O., and the February 2009 VA treatment record containing a nexus opinion by Dr. K.M.B.  The examiner should also review the Veteran's May 2008 stressor statement.  All clinical findings should be reported in detail. 

If the Veteran is found to have PTSD, the stressor or stressors that support the diagnosis should be set out.  If it is concluded that he does not have PTSD that too should be specifically set out.  If he is found to have other acquired psychiatric pathology, the specific applicable diagnosis or diagnoses should be set out and the examiners should opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that the disorder began in, or is related to, service, to include whether any current psychiatric diagnosis identified upon examination is a continuation of the psychiatric symptoms and diagnostic impressions noted in the service treatment records in January and April 1981.  The examiner should explain in detail the rationale for all opinions given. 

3.  After the above has been completed to the extent possible, the RO/AMC should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs, to include addressing the issue of service connection for an acquired psychiatric disorder other than PTSD.  If additional development is needed, such should be accomplished.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


